Citation Nr: 1135287	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  07-25 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for high cholesterol.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

5.  Entitlement to service connection for a stomach disorder, to include gastroesophageal reflux disease (GERD) and gastric ulcers (claimed as acid reflux), and as due to an undiagnosed illness.  

6.  Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness.  

7.  Entitlement to service connection for joint aches and pains, to include as due to an undiagnosed illness.  
REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to April 1978, and from September 1990 to May 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2005 and February 2007 rating decisions by the Montgomery, Alabama and Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Offices (ROs).  The Veteran's claims file is now in the jurisdiction of the Montgomery, Alabama RO.  

In January 2010, the Veteran testified at a hearing before a Decision Review Officer at the Montgomery, Alabama RO.  A copy of the transcript is of record.  

In April 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  The Veteran provided a waiver of RO review of additional evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2010).  At the Travel Board hearing, the Veteran sought, and was granted, a 30-day abeyance period for the submission of additional evidence.  38 C.F.R. § 20.709 (2010).  In May 2011, he submitted additional evidence with a waiver of RO review.  

The Board notes that the Veteran had filed a claim of service connection for "bad nerves."  The December 2005 and February 2007 rating decisions characterized the issue as generalized anxiety disorder.  However, the evidence shows diagnoses of generalized anxiety disorder and PTSD.  In light of the intervening United States Court of Appeals for Veterans Claims decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized to encompass the other psychiatric diagnoses.  

The Board notes that in the December 2005 rating decision, the RO specifically denied entitlement to service connection for high cholesterol.  In January 2006, the Veteran submitted a timely notice of disagreement (NOD), which included the claim for service connection for high cholesterol, and a substantive appeal for the disability was received by the RO in August 2007.  However, at the January 2010 DRO hearing, the Veteran indicated that he wished to withdraw his claim pertaining to his claimed high cholesterol.  The Board finds the claim for service connection for high cholesterol has been withdrawn and is no longer on appeal.  See 38 C.F.R. § 20.204.  Thus, the Board will proceed to adjudicate only the issues described in the title page of this decision.  

The issues of entitlement to service connection for bilateral hearing loss, joint aches and pains, hypertension, a stomach disorder, a skin disorder, and a variously diagnosed psychiatric disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Regarding the Veteran's claim for service connection for bilateral hearing loss, the Veteran filed in August 2007 (within his Substantive Appeal for the remaining matters on appeal) what may be constituted as a notice of disagreement (NOD) with a February 2007 rating decision.  The RO has not issued a statement of the case (SOC) in response to that NOD.  Under these circumstances, the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (2004).  This matter is not before the Board at this time, and will only be before the Board if the Veteran timely files a substantive appeal after the SOC is issued.  

Regarding the Veteran's claim for service connection for the other matters at issue, the Board notes that at the January 2010 Decision Review Officer hearing, the Veteran reported that he received treatment after service from Dr. S.C. beginning in 1991 and through 2000.  The Board also notes that he has indicated he received treatment for stomach ulcers in 1988 (before active duty).  See March 1990 quadrennial examination report.  Significantly, such records have not been secured.  [The Board notes that the Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information to the VA) in October 2005 for Riverside Medical Center, listing the above-noted 1988 treatment for stomach ulcers; it does not appear that any attempt was made to secure such records.]  In addition, as noted above, in May 2011 the Veteran submitted additional private treatment records from the Family Medicine of Jackson, Alabama clinic with a waiver of RO review.  Review of the additional evidence reveals that the private treatment records are incomplete (and are thoroughly unorganized, rendering analysis of such records extremely difficult).  Any records of treatment for the Veteran's disabilities are pertinent evidence that is outstanding, and must be secured.  

The Veteran is advised that under 38 C.F.R. § 3.158(a), where evidence requested in connection with a claim for VA benefits is not furnished within a year of the request, the claim is to be considered abandoned.  He is further advised that ultimately it is his responsibility to ensure that any private treatment records are received if the RO is unable to obtain them.  
Additionally, the record reflects that the Veteran has reported that he has received VA treatment for his disabilities at issue.  See, e.g., April 2011 Travel Board hearing transcript.  As there is notice that pertinent records that are constructively of record are outstanding, such records must be secured.  

The Board also notes that the Veteran has not received VCAA-compliant notice as to what is needed to substantiate a claim of secondary service connection, or the criteria for establishing a disability rating or effective date of award.  Since this case is being remanded, there is an opportunity to correct this notice defect.  

Regarding the Veteran's claim for an acquired psychiatric disorder, the specific claim adjudicated by the RO and developed for appellate review was generalized anxiety disorder.  However, in an interim precedent decision (Clemons v. Shinseki, 23 Vet. App. 1 (2009)), the United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for other psychiatric disability(ies) diagnosed is/are part and parcel of a service connection for a psychiatric disability claim (and that such matter(s) is/are before the Board).  The issue is characterized accordingly.  Notably, an October 2010 private treatment psychiatric evaluation report assigned him a diagnosis of PTSD.  The rating decisions on appeal addressed only generalized anxiety disorder.  As the RO has not developed or adjudicated the matter of service connection for PTSD, this must be done on remand for compliance with Clemons.  

Furthermore, effective July 13, 2010, VA amended its regulations concerning service connection for PTSD by liberalizing the evidentiary standard for an in-service stressor under certain circumstances.  Prior to July 13, 2010, VA regulations generally provided that the non-combat veteran's lay testimony alone would not be enough to establish the occurrence of the stressor.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In such cases, VA required corroborating evidence in the form of service records or other credible statements.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (holding that the veteran's actual presence during the stressor event did not have to be corroborated, as evidence that the veteran was assigned to and stationed with a unit that was present while the reported event occurred strongly suggests actual exposure to the stressor event).  

Under the new rule, now codified as 38 C.F.R. § 3.304(f)(3), service connection may be granted for PTSD where the evidence establishes: (1) a current diagnosis of PTSD rendered by a VA psychiatrist or psychologist, or one with whom VA has contracted; (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically linked to the veteran's fear of hostile military or terrorist activity by such a specified medical profession; and (3) that the veteran's PTSD symptoms have been medically linked to such in-service stressor by such a specified medical professional.  

The regulation defines "fear of hostile military or terrorist activity" to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  

These amended provisions apply to service connection claims for PTSD that are received by VA on or after July 13, 2010; were received by VA before July 13, 2010, but have not been decided by a VA RO as of July 13, 2010; are appealed to the Board on or after July 13, 2010; were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010; or are pending before VA on or after July 13, 2010, because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010) (changing the applicability date from July 12, 2010 to July 13, 2010).  
The Veteran claims service connection for his psychiatric disability, to include PTSD, as a result of traumatic experiences during his period of active duty service in Saudi Arabia.  Specifically, he alleges that he observed burned and dead bodies, and feared that he would not return home.  See November 2004 VA Form 21-526 (Veteran's Application for Compensation and/or Pension); Travel Board hearing transcript, page 21.  He implies that he feared for his life due to not knowing what was going to happen while serving in Saudi Arabia.  

The amended regulations may apply in the instant case.  Here, further development of the medical evidence is necessary, including obtaining another VA psychiatric examination.  

Accordingly, the case is REMANDED for the following action:

1. Regarding the matter of service connection for bilateral hearing loss, the RO should issue an appropriate SOC in the matter.  The Veteran should be advised of the time limit for perfecting an appeal, and afforded such period of time to do so.  If he timely perfects an appeal in the matter, it should be returned to the Board.  

2. The RO should send the Veteran a letter providing him the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and specifically advising him of the evidence required to support claims of secondary service connection, and giving him appropriate notice regarding the criteria for establishing disability rating or effective date of awards in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

3. The RO should ask the Veteran to identify all providers of private evaluation(s) and/or treatment he has ever received for each of the disabilities at issue in this appeal and releases for VA to secure copies of the complete clinical records of all such evaluation(s) and/or treatment.  Of particular interest are his evaluations/treatment he received in 1988 (for a stomach ulcer), and from 1991 to 2000, from Dr. S.C., and treatment since October 2005 from Family Medicine of Jackson, Alabama clinic.  The RO should secure for the record copies of the complete clinical records of all such treatment and evaluations (from the sources identified).  If the Veteran does not respond to the RO's request for identifying information and releases, his claims must be processed under 38 C.F.R. § 3.158(a).  If his response is incomplete, he should be so advised, and given the opportunity to complete the response (before any processing under § 3.158(a)).  If any records are unavailable because they have been irretrievably lost or destroyed, it should be so noted for the record, with explanation.  

The RO should secure for association with the claims file copies of the complete clinical records of any VA treatment the Veteran has received since his separation from service.  

4. If (and only if) the development ordered above suggests further development (such as a VA examination or nexus opinion), the RO should arrange for such development.  

5. Thereafter, the RO should make a formal determination (with explanation of rationale) as to whether there is credible supporting evidence that a claimed stressor event in service occurred (making any credibility assessments necessary), and whether the circumstances of his service were such as to be consistent with instilling a fear of hostile/terrorist activity.  This determination should reflect consideration of the amended regulations pertaining to the adjudication of claims of service connection for PTSD.  

6. The RO should then arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to determine whether he has any psychiatric disability (to include PTSD) that is related to his active service.  The examiner must be advised of the RO's stressor determinations.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examination and report thereof must be in accordance with DSM-IV.  Following examination of the Veteran, and review of his claims file, the examiner must identify (by medical diagnosis) each psychiatric disability found, and opine: 

a) Does the Veteran at least as likely as not (a 50% or better probability) have PTSD (in accordance with DSM-IV) related to a stressor event in service (including related to fear of hostile/terrorist activity).  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for such diagnosis.  

b) For each and every psychiatric disability entity other than PTSD diagnosed, opine whether such is etiologically related to the Veteran's service.  
The examiner must explain the rationale for all opinions.  

7. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs (e.g., a VA nexus examination(s)/opinion(s)), the RO should readjudicate these claims (encompassing all psychiatric disabilities diagnosed).  As was noted above, if the provisions of 38 C.F.R. § 3.158(a) apply to any issue, processing must be under those provisions (after the Veteran has had a full year to respond).  If any claim remains denied, the RO should issue an appropriate supplemental SOC (SSOC) and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


